By the Court, Wallace, J.:
The words of the order of the Board here were: “the Clerk is hereby authorized to advertise for proposals to do *501the work.” In Meuser v. Risdon, 36 Cal. 239, relied upon by respondents, the words of the order were these: “and the Clerk of the Board is hereby directed to advertise for proposals for doing said work.” The two orders are thus seen to be substantially—almost literally—identical. Neither of them mentions sealed proposals, nor gives time or place of giving notice. "Yet it was not doubted in Meuser v. JRisdon that the order was sufficient. It was, indeed, impliedly held good, for the point decided there was, that though the order for notice would support an award of a contract in the first instance, yet, after default had been made in the performance of that contract, the order to give the notice should have been repeated by the Board before the Clerk could proceed anew to give notice of a reletting of the contract.
Petition for rehearing denied.